Citation Nr: 0732694	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  00-24 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a cognitive/mental 
disability claimed to be a residual of a head injury in 
service.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and spouse



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1960 to September 1964.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
by the St. Petersburg, Florida Department of Veterans Affairs 
(VA) Regional Office (RO).  In December 2002, the claims 
folder was transferred to the Houston RO, and in July 2003 it 
was transferred to the Denver RO.  In November 2003 a hearing 
was held before a Decision Review Officer (DRO).  A 
transcript of that hearing is associated with the claims 
file.  In May 2006, the claims file was returned to the 
Houston RO.  In April 2007 the Board sought a medical 
advisory opinion from the Veterans Health Administration 
(VHA).

The claim seeking TDIU is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any action on his part is required.


FINDING OF FACT

A cognitive disability, to include memory loss and dementia, 
was not manifested in service; it is not shown that the 
veteran's current cognitive deficits are related to his 
service, to include a head injury therein.


CONCLUSION OF LAW

Service connection is not warranted for a cognitive/mental 
disability which is claimed to be a residual of a head injury 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via letter in June 2004, the veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
VCAA letter informed the veteran that he should submit any 
medical evidence pertinent to his claim.  Although full VCAA 
notice was not provided to the veteran prior to the initial 
adjudication in this matter, he has had ample opportunity to 
supplement the record and to participate in the adjudicatory 
process following notice.  The claim was reajudicated after 
all essential notice was given.  See December 2004 and August 
2006 supplemental statements of the case (SSOCs).  He is not 
prejudiced by any notice deficiency, including in timing, 
earlier in the process.  Specifically. while the veteran did 
not receive timely notice regarding disability ratings or 
effective dates of awards (Dingess v. Nicholson, 19 Vet. App. 
473 (2006)), the decision below denies (and does not grant) 
service connection; neither the rating of a disability nor 
the effective date of an award is a matter for consideration.  
Hence, he is not prejudiced by this notice deficiency. 

The veteran's service medical records (SMRs) are associated 
with his claims file, as are VA and pertinent private 
treatment records.  The RO arranged for several psychological 
evaluations.  The Board has obtained a VHA medical advisory 
opinion in this matter, and the veteran was notified of the 
opinion.  He has not identified any pertinent records that 
remain outstanding.  He advised in April 2006 that he had no 
further evidence to submit.  VA's duty to assist is met.  

B.		Factual Background

The veteran's SMRs reveal that he was involved in an auto 
accident in June 1964.  At the time of the accident he was 
asleep in the back seat of the vehicle; he did not know if he 
was unconscious immediately thereafter.  He was taken to a 
local hospital where lacerations of the head were sutured.  
He was then transferred to a U.S. Naval Hospital for further 
treatment of orthopedic injuries.  Neurological evaluation 
upon arrival at the Naval hospital was within normal limits.  
A September 1964 record notes that the veteran had recovered 
and was able to return to full duty.  It was noted that he 
had no physical impairment caused by the injuries to his 
feet, head, or rib.  On service separation examination, 
psychiatric evaluation of the veteran was normal.

An April 1978 letter from Dr. L advises that the veteran was 
initially seen in November 1976 for injuries sustained in an 
auto accident in October 1976.  He sustained a myofascial 
injury of the neck and back and had post-traumatic cephalgia.  
He was admitted to Sacred Heart Hospital later in November 
1976 for post-traumatic cephalgia and myofascial injury to 
the neck and back.  Dr. L subsequently treated the veteran 
for headaches and various orthopedic problems for another 
nine months.

In an August 1986 letter, Dr. S.L.C. stated the veteran had 
reported that in 1964 he was involved in an automobile 
accident in which he sustained, among other injuries, a skull 
fracture.  The veteran indicated that he had a period of 
unconsciousness at the time.

In an April 1990 letter, the veteran stated that he was 
having memory lapses, and was unable to remember faces and 
names as well as he should.  This problem was affecting his 
job as a supervisor.

On April 1990 VA examination, the veteran reported that in 
1964 he was involved in an automobile accident in which his 
head "split open" and he was rendered unconscious, 
remaining so for four days.

A September 1997 record from Dr. P.T. notes that the veteran 
was alert and oriented with a normal mental status.

On March 2000 VA psychological evaluation, it was noted that 
the significant difference the veteran showed between visual 
and verbal memory may be due to the residuals of a head 
injury suffered in a motor vehicle accident.  The history on 
which this opinion was based is not reported, and the opinion 
does not indicate which motor vehicle accident might be 
implicated.

On October 2001 VA examination, the veteran reported that he 
sustained two head injuries in service, and with the second 
was unconscious for two days following a June 1964 motor 
vehicle accident and has had lapses of consciousness and 
shorter memory since.  He reported recent episodes of 
cognitive deficits, indicating that he tends to forget 
things, especially with his short term memory.  He reported 
problems with anxiety, irritability, depression and 
sleeplessness on and off.  He stated that his attention span 
was decreasing and that he was very frustrated that he was 
becoming more forgetful.  Mental status examination revealed, 
that the veteran was well-groomed; well developed and well 
nourished.  He was alert and oriented times three.  His 
speech was coherent and logical.  There was some hesitancy in 
his responses at times and he admitted to feeling anxious.  
There was no evidence of acute psychotic symptoms.  His 
affect was constricted.  He denied suicidal ideation or 
intent.  His cognitive functions were limited.  His short-
term memory was reduced.  His concentration and attention 
span were limited, as were his insight and judgment.  The 
Axis I diagnoses were anxiety disorder, not otherwise 
specified, with depressive features, rule out dysthymic 
disorder; cognitive disorder, not otherwise specified, mild 
to moderate, etiology unknown.

The examiner remarked:

"....it is my opinion that the [veteran] is currently 
experiencing symptoms of anxiety, depression and some 
cognitive deficits.  The quality of his cognitive 
deficits may be a combination of his past residuals from 
his head injury and also his current psychosocial 
stressors.  It is my opinion that there is a feeling of 
a clearcut organic brain disorder, but his cognitive 
deficit can be partially traced to some of this and 
likewise interferes with his current symptomatology, and 
also with his level of functioning, especially in the 
social and industrial levels".

On May 2003 VA examination, the veteran reported that in 1964 
he was involved in a car accident sustaining injuries which 
resulted in loss of consciousness and no memory for three 
days.  He stated that during the last ten years he had been 
having more memory loss than he had before and that dementia 
had been diagnosed.  He was told that he did not have 
Alzheimer's.  Mental status examination revealed that the 
veteran was mildly circumstantial at times but his 
associations were fairly easy to follow.  His affect was at 
full range.  His mood was euthymic.  He denied suicidal and 
homicidal ideation.  His speech was normal.  He displayed 
unconventional thinking.  He was alert and oriented time 
four.  The axis I diagnoses were, major depression, single 
episode, prolonged, and dementia.

At the November 2003 DRO hearing, the veteran and his wife 
asserted that his cognitive difficulties resulted from his 
accident in service.  They testified that the postservice 
accident did not involve a head injury.

On December 2004 neurology consultation, cognitive disorder, 
not otherwise specified was diagnosed.  The examiner noted 
that the veteran displayed no obvious characteristics of 
Alzheimer's dementia, and scored well on all memory 
assessments.  The examiner noted that there may be some 
cognitive deficits, and suggested an MRI of the brain to 
ascertain whether there is pathology responsible for the 
veteran's symptoms.

As some of the medical opinions of record suggested a 
possible nexus between the veteran's current cognitive 
disorder and his prior auto accidents, the Board sought an 
advisory medical expert opinion regarding the likely etiology 
of the veteran's cognitive impairment, specifically whether 
it was related to injury sustained in an automobile accident 
in 1964.  The consulting specialist, a chief of neurology, 
reviewed the veteran's file in detail and stated that the 
veteran's deficits were unlikely (less than 50% likelihood) 
to be related to any residual effects from the motor vehicle 
accident in 1964.  The specialist stated that the veteran's 
dementia and cognitive difficulties were more likely due to 
psychological factors such as depression and anxiety, and 
medical factors such as chronic pain and diabetes mellitus.

C.		Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

It is not in dispute that the veteran now has a cognitive 
disability as such has been well documented in the records.  
It also is not in dispute that the veteran sustained head 
trauma in his 1964 automobile accident in service.  [However, 
a more recently alleged second head injury in service is not 
documented in the SMRs, and the veteran's more recent 
accounts of his 1964 automobile accident in service appear to 
reflect some degree of embellishment.  Specifically, what was 
noted in contemporaneous records was that the veteran 
required scalp laceration suturing, and that he did not know 
if he had any period of unconsciousness at the time of the 
injury.  His accounts, beginning in 1986 (approximately 24 
years after the auto accident in service), that the injuries 
sustained in service involved a skull fracture and/or an 
extended period of unconsciousness/memory loss are 
inconsistent with the contemporaneous data, and are not 
credible.]  What he must still show to establish service 
connection for his cognitive disability is that the current 
disability is related to the motor vehicle accident in 
service.

Significantly, the veteran's SMRs, including his separation 
examination report contain no mention of cognitive 
disability.  Consequently, service connection for a cognitive 
deficit disability on the basis that such disability became 
manifest in service and persisted, is not warranted.  

Regarding a nexus between the veteran's cognitive deficits 
and the motor vehicle accident in service, no medical 
professional has specifically opined that his current 
disability is related to the June 1964 motor vehicle accident 
in service.  in that regard, March 2000 and October 
2001examiners only opined that the veteran's memory and 
cognitive problems may be due to head injury or an 
unspecified auto accident.  Significantly, medical opinions 
stated in speculative terms do not merit substantial 
probative value.  It is also noteworthy that while the 
veteran and his wife have testified that his postservice 
automobile accident did not involved head injury, it was 
noted at the time of the accident that he suffered from 
associated cephalgia (headaches), and that he continued to 
receive treatment for the headaches for an extended period of 
time.  

The only competent (medical) evidence that specifically 
addresses (and provides a definite opinion regarding) the 
matter of a nexus between the veteran's current cognitive 
problems and his automobile accident head trauma in service, 
the June 2007 VHA opinion, is to the effect that the current 
cognitive deficits, are unrelated to the motor vehicle 
accident in service.  The consulting medical expert, a chief 
of neurology, reviewed the entire record, and provided an 
explanation of the rationale for the opinion, including 
identifying the more likely etiology for the veteran's 
cognitive/memory deficits.  Consequently, the Board finds 
that opinion highly probative. 

Significantly also, a lengthy period of time between service 
and the earliest postservice clinical documentation of the 
disability for which service connection is sought (here some 
36 plus years) is, of itself, a factor for consideration 
against a finding of service connection for such disability.  
See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000).  
Because the veteran and his spouse are laypersons, their own 
beliefs that his cognitive deficits are related to the motor 
vehicle accident in service are not competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against a finding of a nexus 
between the veteran's cognitive/mental disability and his 
service, to include the head injury sustained therein, and 
consequently against his claim seeking service connection for 
such disability.  Accordingly, the claim must be denied.  


ORDER

Service connection for a cognitive/mental disability claimed 
to be a residual of a head injury in service is denied.


REMAND

The ratings assigned for the veteran's service connected 
disabilities satisfy the schedular requirements for a TDIU 
rating.  38 C.F.R. § 4.16.  However, it remains unclear 
whether functional impairment associated with the service-
connected disabilities is of such nature and severity as to 
preclude substantially gainful employment.  Specifically, 
while there is clinical documentation of the  symptoms of the 
service connected disabilities, the record does not include a 
contemporaneous medical opinion regarding the level of 
functioning that remains possible in light of the service-
connected disabilities.  On the most recent VA examination 
(in June 2006), it was noted by the examiner (without further 
comment) that the veteran reported that prolonged sitting 
exacerbated his pain, and that he had modified his lifestyle 
to avoid bending and lifting which caused pain flare-ups.  It 
was also noted that the veteran managed his pain by taking a 
narcotic medication hydrocodone (which presumably would also 
have some effect on ability to function).  Of particular 
interest is whether the veteran's service-connected 
disabilities (and their treatment) are of such nature and 
severity as to preclude him from participating in sedentary 
employment.  An examination to determine the veteran's 
functional limitations is indicated.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the veteran to be 
examined by an appropriate physician (orthopedist or 
physical medicine and rehabilitation provider) to 
ascertain the level of functioning that remains 
feasible in light of the veteran's service connected 
disabilities.  Specifically, the examiner should review 
the veteran's claims file, examine the veteran, and 
provide an opinion as to the nature and severity of the 
functional limitations associated with the veteran's 
service connected disabilities.  The opinion should 
note the specific types of activities that would be 
precluded by/inconsistent with the service connected 
disabilities, and should include comment as to the 
effect of the medication (including narcotic) 
prescribed for the service connected disabilities on 
the veteran's ability to function in regular 
employment.  The examiner should specifically opine 
whether the service-connected disabilities are of such 
nature and severity as to preclude sedentary 
employment.  The examiner must explain the rationale 
for all opinions given.

2. The RO should then re-adjudicate the TDIU claim.  If 
it remains denied, the RO should issue an appropriate 
SSOC and give the veteran and his representative the 
opportunity to respond.  The case should then be 
returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


